DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9 and 12-21 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Baeurle (US 10998843)
Regarding claim 1, Baeurle discloses a gate driving apparatus [see figs. 1 and 2A] comprising: a gate driving unit [122, fig. 1] for driving a gate [gate 106] of a switching device [106]; a switching unit [124/126] for switching a gate current [IG, figs. 1 and 2A] of the switching device, within a turn-on period [252, fig. 2A] of the switching device, to a current [ID/148, fig. 2A] having a first constant slope [slope m1, fig. 2A] during at least a first part of the turn-on period, then having a second constant slope [negative slope of m1, fig. 2A] more negative than the first constant slope during at least a second part [half turn-on time 252, fig. 2A] of the turn-on period after the first part of the turn-on period.
Regarding claim 2, Baeurle discloses wherein: the switching unit [114] is configured to change a change speed of a gate current [change speed of IG] of the switching device during the first part of the turn-on period, and reduces the gate current to be smaller during the second part of the turn-on period than during the first part of the turn-on period.
Regarding claim 8, Baeurle discloses [see fig. 6A-6C] wherein: the switching device [e.g. 680, fig. 6A] is connected in series with an opposite switching device [679, fig. 6A] that has a freewheeling diode connected thereto in antiparallel; and the first part of the turn-on period includes timing when a current flowing in the freewheeling diode becomes zero [see fig. 2A].
Regarding claim 9, Baeurle discloses [see fig. 6A-6C] wherein: the switching device [e.g. 680, fig. 6A] is connected in series with an opposite switching device [679, fig. 6A] that has a freewheeling diode connected thereto in antiparallel; and the first part of the turn-on period includes timing when a current flowing in the freewheeling diode becomes zero[see fig. 2A].
Regarding claim 12, Baeurle discloses [see fig. 2A], wherein: the switching unit is configured to switch a gate current [Ig, fig. 2A] of the switching device after the second part of the period of the turn-on period [turn on time 254, fig. 2A], to a greater current [I2>I1; 140, fig. 2A] when compared with the gate current during the turn-on period.
Regarding claim 13, Baeurle discloses [see fig. 2A] wherein: the switching unit is configured to switch a gate current [Ig, fig. 2A] of the switching device after the second part of the turn-on period [turn on time 254, fig. 2A], to a greater current [I2>I1; 140, fig. 2A] when compared with the gate current during the second part of the turn-on period.
Regarding claim 14, Baeurle discloses [col. 4, ln. 1-53] wherein: the switching unit has a gate resistor connected to a gate of the switching device, and is configured to switch a resistor value of the gate resistor.
Regarding claim 15, Baeurle discloses [col. 4, ln. 1-53] wherein: the switching unit has a gate resistor connected to a gate of the switching device, and is configured to switch a resistor value of the gate resistor.
Regarding claim 16, Baeurle discloses [see fig. 2A] wherein: the switching unit has a power source [power source of 124/127] connected to a gate of the switching device [gate 106], and is configured to switch a voltage of the power source [voltage of 104 ].
Regarding claim 17, Baeurle discloses [see fig. 2A] wherein: the switching unit is configured to switch a gate current [IG; 146, fig. 2A] of the switching device for a plurality of times in a stepped manner during the first part of the turn-on period.
Regarding claim 18, Baeurle discloses [see fig. 1] the gate driving apparatus according to claim 1; and the switching device with a gate driven by the gate driving apparatus.

Regarding claim 19, Baeurle discloses wherein: the switching device is a wide bandgap semiconductor device [gallium nitride (GaN), or silicon carbide (SiC) semiconductors; col. 5, ln 20-24].
Regarding claim 20,  Baeurle discloses a gate driving method [see figs. 1 and 2A] for driving a gate [gate 106] of a switching device [106], comprising: switching a gate current [IG/146, figs. 1 and 2A] of the switching device within a turn-on period [252, fig. 2A] of the switching device, to a current [ID/148, fig. 2A]  having a first constant slope [slope m1, fig. 2A] during at least a first part of the turn-on period, then having a second constant slope [negative slope of m1, fig. 2A] more negative than the first constant slope during at least a second part [half turn-on time 252, fig. 2A] of the turn-on period after the first part of the turn-on period.
Regarding claim 21,  Baeurle discloses [fig. 2A] wherein: the gate current at a timing when the current starts to flow in the switching device is maintained at the gate current before the first part of the turn-on period.
Allowable Subject Matter
Claims 5-7, 10-11 and 22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842